Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 1 of 34




        EXHIBIT J




                                                         APPENDIX 0156
 Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 2 of 34
                                                                            1




  1                              REPORTER'S RECORD
                               VOLUME 1 OF 1 VOLUMES
 2                             CAUSE NO. 2015-03795J

 3    IN THE INTE REST OF                 } IN THE DISTRICT COURT
                                          )
 4    D_       . . . . ANDP_      T_      ) HARRIS COUNTY, TEXAS
                                          )
 5    CHILDREN                            ) 314TH DISTRICT COURT

 6                   *** * ********* **** *****************

 7                              SHOW CAUSE HEARING

 8                     ********************************

 9                On the 7th day of Ju ly, 2015 the fol lowing

10    proceedings came on to be heard in the above-ent itled

11    numbe red cause before the Honorable John Phillips, Judge

12    presiding, held in Houston, Harris County, Texas.

13                Proceedings reported by Computerized Stenographic

14    Machine Method.

15

16

17

18

19

20

21

22

23

24

25

                                                   APPENDIX 0157
               Julia M. Rangel, 314th Court Reporter
                           713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 3 of 34
                                                                            2




 1                         A P P E A R A N C E S

 2   Mr . DanPhi Nguyen
     SBOT: 16951500
 3   ASSISTANT COUNTY ATTORNEY
     1019 Congress, 1 7th Floor
 4   Houston , Texas 77002
     Telephone:   713-274-5229
 5   Counsel for T.D.F.P.S.

 6   Mr . Michael Craig
     THE LONGWORTH LAW FIRM
 7   SBOT NO . 24072214
     1385 FM 359 Road , Suite 308
 8   Richmond , Texas 77406-2017
     Telephone :  832-372 - 7146
 9   Counsel for The Child

10   Mr . John Na
     ATTORNEY AT LAW
11   SBOT NO.
     2915 Fannin
12   Houston, Texas 77002
     Telephone :  713-655-0737
13   Counsel for Respondent Mother

14   Mr . Shandon Phan
     ATTORNEY AT LAW
15   SBOT NO . 14052700
     11205 Bellaire Blvd. , Sui te B-31
16   Houston, Texas 77072
     Telephone :  281-407-5622
17   Counsel for Respondent Father

18   Also Present :    Ms . Natalie Nguyen, Acting Vietnamese
     Int erpreter
19

20

21

22

23

24

25

                                                  APPENDIX
              Julia M. Rangel , 314th Court Reporter                 0158
                          713-222-4910
 Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 4 of 34
                                                                                                              3




     1                                             I N D E X
                                                    VOLUME 1
 2                                          (S HOW CAUSE HEARING)

 3       July 7, 2015                                                                         Page     Vol.

 4       Announcements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   4         1

 5       Petitioner's Witness                                 Direct                Cross              Vol.

 6       SHAYLONDA HERRON                                        4                                      1

 7          By Mr. Na                                                                   6               1

 8          By Mr. Phan                                                                 8               1

 9          By Mr. Craig                                                                13              1

10       LAKEISHA CHEETUM                                        16                                     1

11          By Mr. Phan                                                                18              1

12       Respondent Father's Witness                          Direct                Cross             Vol.

13       TRANG VU                                                20                                    1

14          By Mr. Nguyen                                                              29              1

15       Court's Ruling. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    31       1

16       Adjournment........ ... ... .... . . . . . . . . . . . . . . . . . . .               32       1

17       Court Reporter's Certificate ..... .. . . . . . . . . . . . . .                      33       1

18

19

20

21

22

23

24

25


                                                          APPENDIX
                      Julia M. Rangel, 314th Court Reporter                                          0159
                                  713-222-4910
 Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 5 of 34
                                                                                    4




     1                              P R O C E E D I NG S

     2                         MR . NGUYEN:    Your Honor, we are here in the

     3    interest of P-          and D-         T-     for a show cause hearing,

     4    cause number 2015-03795J.           Present before the Court,

     5   Mr. Michael Craig is the attorney ad litem for the children.

     6   Mr. John Na has been retained by the mother Ms. Tuyet Tran,

     7   he is the attorney for the mother, she is also present.              And

 8       Mr. Shandon Phan is here with his client, the alleged father

 9       Trang Vu, he is a l so present.          D. F.P.S. caseworker, myse lf

10       Mr. DanPhi Nguyen, the Harris County Attorney's Office.

11       Ms. Natalie Nguyen, she works in the same office with

12       Mr. John Na.       We have all agreed to a l low Ms. Natal ie to

13       interpret Vietnamese to the mother.              All right.

14                                   SHAYOLONDA HERRON

15                      After having first been duly sworn, tes t ified as

16       fo llows:

17                        DI R E C T       E XAMI N A T I O N

18       BY MR. NGUYEN:

19                Q     Caseworker, please s t ate your name.

20                A     Shayolonda Herron.

21

22

23
                  Q

                  A

                  Q
                        ~ is ten.
                       Okay.
                                              P-
                        And how old are these two kids?

                                                      is eleven.

                                And where are they currently placed at this

24       time ?

25                A    They're in a fos ter home.


                                                          APPENDIX
                      Julia M. Rangel, 314th Court Reporter               0160
                                  713-222-4910
 Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 6 of 34
                                                                                5




     1            Q      All right.    And we're currently exploring

     2    relatives, correct?

     3            A      That is correct.

     4            Q     There are relatives that we found on maternal side

     5   of the family?

     6            A     Correct .

     7            Q     Okay.    Now you 've interviewed the children,

 8       correct?

 9                A     Yes.

10                Q     There have been allegations of domestic violence

11       in the home?

12            A         Th at 's correct.

13            Q         Can you explain to the Court what those

14       allegations were?

15            A         The kids exposed that there 's constant fighting

16       between Mom and Dad.         They've observed Dad choke Mom and

17       that they're afraid.

18            Q         Did they disclose to you how frequently this has

19       been happening?

20            A         Yes.    They stated that this has been -- this occur

21       on a weekly basis .

22            Q         Okay.    And did they disclose how long it's been

23       happening?

24            A         Yes.    They stated that these has been going on for

25       years.


                                                          APPENDIX
                      Julia M. Rangel, 314th Court Reporter              0161
                                  713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 7 of 34
                                                                                   6




 1            Q      For years .        And have there been any police

 2   call-outs in the home?

 3            A      I requested them, but I haven't received them

 4   back .       But Dad confirmed that they have notified -- law

 5   enforcement has come out to the home .

 6            Q      That is based on what Dad is telling you?

 7            A      That is correct.

 8            Q      Okay.     You feel that the domestic violence in the

 9   home is a dangerous environment for these children?

10            A      Absolutely.

11            Q      That's the reason why you felt compelled to remove

12   them, correct?

13            A      Yes.

14                           MR. NGUYEN:          I 'll pass the witness at this

15   time .

16                           MR . NA:     Yes .

17                          C R O S S      E X A M I N A T I O N

18   BY MR. NA:

19            Q      Sorry .    What was your name?

20            A      Shayolonda.

21            Q      Ms. Shayolonda, are you aware that the parents

22   have since separated?

23            A      Yes,    I am.

24            Q      And during your studies, have you ever found Mom

25   to be -- have you ever found Mom to be a threat to the


                                                      APPENDIX
                   Julia M. Rangel, 314th Court Reporter                    0162
                               713-222-4910
 Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 8 of 34
                                                                             7




     1    children?

     2           A      Only concern with Mom is that she's allowed this

     3    to occur all these years without protecting the children.

     4           Q     But the -- she was the one being abused, correct?

     5        A        That is correct.

     6        Q        And so when you say she allowed it to happen, she

     7   was allowing herself to be abused, not the children,

     8   correct?

     9        A        Correct.   But she knew how the dad's behaviors are

10       and she stayed in that environment.

11            Q        And did the children say that they were ever hit

12       by the father?

13            A        Yes.

14            Q        And when was the last time?

15            A        I don't know the exact date but they said that if

16       they don't complete their homework that he has assigned to

17       them, he gets upset and he has hit them before.

18            Q        And -- but you can't remember the last time that

19       happened?

20            A        No.

21            Q        And is punishing    is that considered punishment

22       or is that like abuse?      In your opinion.

23           A        According to the behavior, I don't think -- I feel

24       that the children are afraid of their father.

25           Q        But not of the mother, correct?


                                                         APPENDIX
                     Julia M. Rangel, 314th Court Reporter            0163
                                 713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 9 of 34
                                                                                 8




 1         A     No .    They did not say they're afraid of their

 2   mother.

 3         Q     And if the parents have separated, in your

 4   opinion, would that be an immediate threat to the children

 5   if the children were with the mother?

 6         A     Yes.     Because Mom needs to take domestic violence

 7   classes so that this will not occur again.            So she can

 8   prevent this from happening again.

 9         Q     Prevent what from happening?

10         A     Domestic violence.

11         Q     Towards her.

12         A     Towards her and putting the children in that

13   environment again.

14         Q     But they're not gonna be in that environment.             The

15   parents are separated, correct?

16                       MR. NGUYEN:     Objection.    Argumentative.

17         A     We don't know if they're gonna be in that

18   environment.

19                       MR. NA:    No further questions, Your Honor.

20                       THE COURT:    Anybody else?

21                      C R O S S     E X A M I N A T I O N

22   BY MR. PHAN:

23        Q      Yes.    Ms. Shayolonda?

24        A      Yes, sir.

25        Q     You stated that when you spoke to the children,

                                                   APPENDIX 0164
               Julia M. Rangel, 314th Court Reporter
                           713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 10 of 34
                                                                             9




 1    the children told you that police went to the house.            Did

 2    you ask them when?

 3          A     They couldn't give me an exact date.

 4          Q     Did they -- did you ask to get a chance of when

 5    that occurred?

 6          A     Yes.

 7          Q     Maybe this year, maybe two, three years ago?

 8          A     They couldn't give me a date.       All they said was

 9   law enforcement has come to their home for their parents

10   fighting.     And they told me that t hey've called law

11   enforcement .

12          Q     Okay.     When the children told you that the father

13   hit them, did you try to verify whether the father tried to

14   punish the children, did you inquire further as part of your

15   job?

16          A     They said that their father was          would hit them

17   if they didn't do thei r home work and that he would hit them

18   on their arm with his fist.

19          Q     Okay.     And you have no idea when that happened?

20          A     No, I don't have an exact date.

21          Q    And do you have anything on record to show that

22   the father was ever abusing these children besides the

23   testimony that you shared with us today?

24          A    No.      Just the disclosure from the children.

25          Q    Okay.     And did the mother and the father


                                                    APPENDIX
                Julia M. Rangel, 314th Court Reporter                 0165
                            713 -222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 11 of 34
                                                                                 10




     1    collaborate with you in your conducting of investigation?

     2           A      At the end, yes.    After we took custody of the

     3    kids, Dad was very cooperative.

     4           Q      Okay.   How did they answer your inquiries in the

     5   beginning that caused you to believe that they did not

     6   collaborate?

     7           A      Well the initial -- the first time I went to the

 8       home         well first of all,   I had a difficult time reaching

 9       out, getting a hold of the family to do interviews.           When I

10       did make an appointment with Dad,        things got a little out of

11       hand.       Dad agreed to speak with me but he wanted to be

12       present when I talked to the children.           And after that , it

13       was a unrelated home member that basically threw me out the

14       home.

15               Q     Who is that unrelated member of the home?

16               A     Robbins Mitchell.

17               Q     Did he have authorization to throw you out the

18       home when -- you claim that the father was still there.            So

19       how would a tenant have authorization to throw you out the

20       home?

21                          MR. NGUYEN:     Objection.    Relevance.

22                          THE COURT:     Overruled.    Go ahead.

23              A      Dad never stopped the unrelated home member from

24       verbally attacking me.       He didn't -- he allowed this to

25       happen in the home.


                                                          APPENDIX
                     Ju lia M. Rangel, 314th Court Reporter             0166
                                  713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 12 of 34
                                                                                   11




     1            Q      (By Mr. Phan) So the Mr. Robbins?

     2         A        Yes.

     3         Q        Okay.    Mr. Robin verbally attacked you?

     4         A        Correct.

     5         Q        What did he say to be construed as verbally

     6   attacking you?

 7             A        He was calling me coward, saying I was a liar .           He

 8       was just yelling.

 9             Q        And how did the father react?

10             A        He didn't do anything.

11             Q        He didn't do anything .      Okay.    Did you recall a

12       letter sent by my client to you and to the county attorney

13       in which he showed you videos and acknowledged that he tried

14       to intervene and later on apologize to you and that was on

15       the video that he recorded?           Do you remember that?

16                             MR. NGUYEN:    Objection .    Assumes facts not in

17       evidence .

18                             THE COURT:    Overruled.

19            A         Dad -- when I went out to the home and

20       Mr. Mitchells was talking to me and calling me all these

21       names, Dad never stopped Mr. Mitchell from talking to

22       continue the investigation.           I gave Dad an opportunity to

23       come to the office to discuss the investigation and he did

24       not want        he wanted me to close the case.

25            Q         (By Mr. Phan) But did the father kicked


                                                          APPENDIX
                      Julia M. Rangel, 314th Court Reporter                0167
                                  713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 13 of 34
                                                                              12



     1    you out or ask you to leave the house or Mr. Robbins

     2    did that?

     3         A       I left the home because the children were present

     4   and the yelling was -- had escalated and I didn't want to

     5   put the kids in that type of environment.

     6        Q       What was the yel l ing -- what was the cause of the

 7       yel l ing in between who?     Which party?

 8            A       Mr . Mitchells was yel ling at me and   011111111 was
 9       present at the table.       And with all this yelling going on,

10       like I said, Dad never intervened to tell him to stop or le t

11       him talk to me or anything.

12            Q       Okay.   And in your opinion, that construed to be

13       non-collaborated with you?

14            A       Yes.    Because I couldn't finish the investigation

15       to see exactly what was going on.

16            Q       Was there any question or request that you have

17       for the father that he failed to respond to you?

18            A       I e-mailed Dad and asked him if we can f inish the

19       investigation at my office.      And his response was, he didn't

20       want this investigation open, he wanted it closed and he

21       didn't want CPS involved with his family.

22            Q       Only when he failed to -- only when he failed to

23       get you to come back to the house and resolve it, right?

24            A       He didn't ask me to come back to the house.       I

25       asked if he can come to my office.

                   Julia M. Rangel, 314th Court ReporterAPPENDIX 0168
                               713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 14 of 34
                                                                                13




 1          Q     Uh - huh.     Okay.

 2          A     And at that point, it took him a few days t o

 3    respond and when he did respond , his r es pons e wa s that he

 4   wanted the investigation closed.

 5          Q     Okay .      And you didn ' t    follow up with any further

 6   action?

 7          A     No.      He wanted it closed.        He wasn ' t willing to do

 8   anything else .

 9          Q     Okay .      And -- okay.       And did the mother

10   collaborate with you?

11          A     She did .

12          Q     Okay .

13                         MR . PHAN:    No further questions, Your Honor .

14                         MR . CRAIG:    Quickly , Your Honor .

15                       C R O S S       E X A MI N A T I O N

16   BY MR. CRAIG :

17          Q     Ma 'am, you were upstairs with me with the children

18   an hour ago?

19          A     Yes , sir.

20          Q     Okay .      The children report pervasive and

21   consistent domestic violence in the home , correct?

22          A     Yes , sir.

23          Q     The children report that they ' ve been punched by

24    the i r father .

25          A     Correct .


                                                    APPENDIX
                Julia M. Rangel , 314th Court Reporter
                            713 - 222-4910
                                                                         0169
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 15 of 34
                                                                             14




 1            Q     That the father has slammed the mother against a

 2    wall.

 3            A     Yes.

 4            Q     It happens regularly.

 5            A     Correct.

 6            Q     Clearly these children are in danger, correct?

 7            A     Yes.

 8            Q     Okay.    Now the children are in foster care; is

 9    that correct?

10            A     Yes.

11            Q     Now the children have not indicated at all that

12   they have any fear of their mother, have they not?

13         A        That's correct.

14            Q     If the mother's in a location that the father

15   doesn't know about, wouldn't it make sense to put the

16   children with the mother temporarily, now?

17         A        Yes.    But my only concern would be that the

18   children -- Dad would have access with them online and

19   things and I don't want them -- I want Dad to work on

20   hisself.

21         Q        I understand that.

22         A       But him controlling them via e-mail and things of

23   that nature,      I don't     they're afraid.

24         Q       Okay.    And to clarify.   When you went out to do

25   your investigation, there were other adults in the home?


                                                      APPENDIX
                  Julia M. Rangel, 314th Court Reporter               0170
                              713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 16 of 34
                                                                             15




     1   Besides the parents?

     2        A     Yes.    Mr. Mitchell.

     3        Q     And who is Mr. Mitchell?

     4        A     He's an unrelated home member who rents a room

 5       from the family.

 6            Q     How many people rent rooms in this home?

 7            A     To my knowledge,   I just knew about Mr. Mitchells

 8       until I learned of another guy.

 9            Q     Okay.

10            A     In the home.

11            Q     Are there any concerns about those folks?

12            A     I don't know anything about them.

13            Q     Okay.   You think it's in the best interest that

14       the agency be involved with the parents right now?

15            A     Yes.

16            Q     Okay.   If the father was ordered not to have

17       contact with his wife, do you think it would be still -- in

18       that case, do you think it would be in the best interest to

19       let the mother have the children now --

20            A     Yes.

21            Q     -- if there's a Court order?

22            A     Yes.

23            Q     That she keep them safe and away from the father.

24       That way we can avoid foster care.

25           A     Yes.


                                                      APPENDIX
                  Julia M. Rangel, 314th Court Reporter               0171
                              713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 17 of 34
                                                                                 16




 1                         MR. CRAIG:       Pass the witness.

 2                         MR. NGUYEN :         I'd like to call the deputy

 3   constable.     Everyone's done with this witness , correct?

 4   Caseworker?

 5                         MR. NA :     Yes .

 6                                    LAKEISHA CHEETUM

 7                Having first been duly sworn, testified as

 8   follows:

 9                   D I R E C T          E X A M I N A T I O N

10   BY MR . NGUYEN :

11         Q      Ma ' am, please state your name .

12         A      I'm Lakeisha Cheetum, deputy constable with Harris

13   County at Precinct Five.

14         Q      And you are the constable who executed the writ of

15   attachment in removing the children, correct?

16         A      Correct.

17         Q      When did that occur?

18         A      That occurred June 24th , approximately 4:00 p.m.

19         Q      Okay .     And when you went to go remove the children

20   from the home, who was in the home when you went there?

21         A      At the front door, we encountered a male later

22   identified as Robbins Mitchell.

23         Q      Okay .

24         A      He began to refuse us access, one , into the home;

25   and two, to check the welfare of the children whom we


                                                    APPENDIX
                Julia M. Rangel , 314th Court Reporter                    0172
                            713 - 222 - 4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 18 of 34
                                                                             17




     1    visually saw with our own eyes directly behind him in the

     2    foyer of the home.

     3         Q      Okay.   Anything in that home that gave you some

     4    cause for concern for the children's well being?

     5        A      There was nothing physically in the home that

     6   caused us concern for the children's well being, it was the

     7   individual who we, who we encountered made us kind of weary

     8   about the children's safety, being that he was the only

     9   adult male and the approach that he gave us.

10            Q      Okay.    You're speaking about Mr. Robbins Mitchell,

11       correct?

12            A      Yes.

13            Q      Did you do, like a background check on him to see

14       what he was about?

15            A      The background check didn't happen until after we

16       had to take custody of Mr. Mitchell for interfering with

17       public service.

18            Q      Okay.    Anything that you saw about Mr. Mitchell

19       that you felt there was a concern about?

20            A      Being that the children of minor children age,

21       Mr. Mitchell had on a satin house robe with no

22       undergarments.

23            Q      Okay.    And did you get to check the records to see

24       if there was any call-outs for domestic disturbance or

25       domestic violence by H.P.D. or Harris County?


                                                       APPENDIX
                   Julia M. Rangel, 314th Court Reporter              0173
                               713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 19 of 34
                                                                               18




 1         A     Yes .     We went back         ten years back and we

 2   chec ked the status for calls of service for H. P . D. and

 3   Harris County and t here is only one, but there has not bee n

 4   any for domestic violence .

 5         Q     And that ' s at the parent's addres s, cor r e ct?

 6         A     Corr ect .

 7         Q     On Sandstone ?

 8         A     At Sands tone .

 9         Q     And that one call that you 're talking about , which

10   cal l was that about?

11         A     Tha t was an a s saul t that occurred at ~               ·s

12   school.

13         Q     Okay.      So that was not about the domestic violence

14   between th e pare nt s?

15         A     No , it was not .

16         Q     Okay.

17                        MR . NGUYEN :     Pass the wi tness, Judge .

18                        MR . NA:    I   don't thi nk I have any questions,

19   Your Honor .

20                        THE COURT :      Questions?

21                        MR. PHAN:       Yes, Yo ur Hono r.   Just a few .

22                       C R O S S        E X AMI NA T I O N

23   BY MR . PHAN :

24         Q     So when you came to the house, Mr . Mitchell, he

25   opened the door, what did he do?

               Julia M. Rangel, 314th Court ReporteAPPENDIX
                                                    r       0174
                           713-222 -4 910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 20 of 34
                                                                             19




 1         A     He refused --

 2         Q     Or say to you.

 3         A     After we officially identified ourself and

 4   addressed him to the order in which we were there on, which

 5   was the writ of attachment, he basically refused to

 6   cooperate, refused to give his name under the orders of the

 7   parent.    He said that he wasn't allowing us visual aspect on

 8   the children nor was he allowing us to speak with the

 9   children and he ordered the chi ldre n upstairs .

10         Q     Okay.    And did you make any reasonable effort to

11   contact the parents yourself?

12         A     Yes.

13         Q     How?

14         A     On the cell phone .

15         Q     And did they respond?

16         A     Yes.    He advised that he will not allow us access

17   to the children or to his home .

18         Q     The father?

19         A     The father.

20         Q     Okay.    Did you show them any court document and

21   the reason why you 're there?

22         A     Yes .

23         Q     Okay.    To Mr . Mitchell ,   right?

24         A     To Mr . Mitchell.

25         Q     Not to the father.


                                                  APPENDIX
               Julia M. Rangel, 314th Court Reporter                  0175
                           713 - 222 - 4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 21 of 34
                                                                                20




 1         A     The father was not on location.

 2         Q     Okay .     And that was the only effort you made?

 3         A     To show him the document?

 4         Q     To contact him and to show him the document.

 5         A     Yes.

 6         Q     Okay.

 7                        MR. PHAN:      No further questions , Your Honor .

 8                        MR. CRAIG :     No questions , Judge.

 9                        MR. SPJUT:      No questions , Judge.

10                        MR. NGUYEN:      No more questions , Judge.

11                        THE COURT:     Anybody else have any testimony

12   or evidence they want to present?

13                        MR. CRAIG:      No , Your Honor .

14                        MR. NGUYEN :     No , Judge.

15                        MR. PHAN:      Yes, Your Honor.     I would like to

16   call my client Mr. Vu .

17                        THE COURT:     All right.

18                                       TRANG VU

19               Having first been duly sworn, testified as

20   follows:

21                   D I R E C T         E X A M I N A T I O N

22   BY MR . PHAN:

23         Q     You heard the testimony from the deputy and also

24   the caseworker.        Did you collaborate with them?         First with

25   Ms. Yolanda (s ic) when she came to your house to


                                                   APPENDIX
                Julia M. Rangel, 314th Court Reporter                   0176
                            713-222 - 4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 22 of 34
                                                                                   21




     1   investigate?

     2          A      Yes, I did.

 3              Q      She claim that you did not collaborate in the

 4       beginning.         Can you explain why she would come to such a

 5       conclusion?

 6              A      I    sent them -- when I heard that there's some

 7       people came to my house want to talk with the kids .             And

 8       then   I   said,   I   feel strange because   I   don't want anybody to

 9       interfere with my family and I want to protect my fa mi ly's

10       privacy and my rights.            So therefore, I -- my wife give me

11       seal on our business card that's when I e-mail her.

12                              I   to ld her -- I politely invite her to come

13       to my house formally and have a meeting to find out what's

14       her investigate, investigations about.             When we agreed to a

15       date, on that Saturday she came to my house I was cutting

16       my -- tak ing care of the yard.           I came in and have her came

17       her inside the house and have a meeting.

18                              We were talk norma l ly and she ask me about --

19       what I think about Dllllllll's play choking, play hard on his

20       friends in school, the incident.            And as I was explaining to

21       her, Robin Mitchell step out of the room.             He just a -- he

22       rent a room there, that's all.            He just stay in a room.

23                              MR. NGUYEN:    J udge, can I object to the

24       narrative of this .

25                              THE COURT:    That's sustained.   Let's answer a

                                                          APPENDIX 0177
                    Julia M. Range l , 314th Court Reporter
                                713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 23 of 34
                                                                                         22




     1   question that's posed to you and only answer the question

     2   that's asked.

     3           A           So what's your question again?

     4           Q           (By Mr. Phan) So my question is, did you

 5       collaborate with Ms. Yolanda (sic) when she first

     6   came to your home to investigate and if she claim

 7       that you did not, do you have an explanation, short

 8       explanation why?

 9               A       No.     I collaborate with her fully.        I work with

10       her, give her informations, but then we were interrupted by

11       Mr. Robbins Mitchell.

12               Q       Okay.        And when Mr. Mitchell intervene, why -- why

13       did you prevent Mr. Mitchell from intervening into your

14       conversation with the caseworker?

15               A       Yes.        When Shayolonda request to have a private

16       meeting with me and her,             I told Robin Mitchell to leave the

17       room,       so we can continue her investigation privately.

18               Q      You did ask Mr. Mitchell to leave the room?

19               A       I    did.    After she request,   I   say yes,   I   agree to

20       that.       And I asked Mr. Robin Mitchell to leave room.

21               Q      Did Mr. Mitchell comply --

22               A      No.

23               Q             with your request?

24               A      He did not.        He continue on, want to fight with

25       Shayolonda .          And that's when I stepped back and I say, this


                                                          APPENDIX
                      Julia M. Rangel, 314th Court Reporter                       0178
                                  713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 24 of 34
                                                                                    23




 1    has got out of my hand.

 2            Q        So the argument was mostly between Ms. Yolanda

 3    (sic)       and Mr. Mitchell?

 4            A        That's correct.        When Robin Mitchell took over

 5   the, the meeting, he start calling her names.

 6            Q        And you did ask him to leave the room?

 7            A        I did.

 8            Q        Okay.

 9            A        But

10                             MR. NGUYEN:     Objection.    Nonresponsive after

11   yes.

12                             THE COURT:     Just answer the question asked,

13   please.

14            Q         (Mr. Phan) Okay.        And when the deputy

15   arrived at your residence to take the children away,

16   she stated she spoke on the phone with you.                   Did you

17   tell her not to take your children away?                  Did you

18   make any effort to get there?

19            A        Yes.     I was driving on the freeway coming to my

20   house.        I   left my work early, I       told my boss

21                             THE COURT:     All right.    We're gonna finish

22   this after lunch.             We'll see you back about 1:15, 1:20 .

23                             MR. PHAN:     Thank you, Judge.

24                     (Lunch recess taken.        Off the record.)

25                     (Open court.        All parties present.)


                                                       APPENDIX
                   Julia M. Rangel, 314th Court Reporter                     0179
                               713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 25 of 34
                                                                            24




 1                     MR. NGUYEN:      All right.   Judge, we ' re back on

 2    the record in the interest of Pl l l l and DIIIIIIII TIIIII, cause

 3    number 20 15- 0379S J.   All parties are present with us today .

 4    I believe Mr. Shandon Phan was in the middle of ques t ioning

 5   his client.     Mr. Phan.

 6         Q      (By Mr. Phan)      Mr. Vu, let's continue.

 7         A     Yes, sir .

 8         Q     Where was I?     Where was -- where was I?         You

 9   testified that you try your best to communicate with the

10   caseworker?

11         A     That's correct.

12         Q     And in your letter , in your apology letter to her,

13   you tri e d to explain that you involve Mr. Mitchell to leave

14   the room?

15         A     That 's correct .     I did that and I have a video

16                     MR. NGUYEN :     Objection.   Nonresponsive.

17                     THE COURT:      Just answer the question asked.

18         A     Yes , sir, I did.      I respond to her that I did try

19   to work with her to complete her investigation.

20         Q      (By Mr. Phan)      All right.

21         A     In my e-mail.

22         Q     And what was the reason to have a digital

23   recording of the --

24                     MR. NGUYEN:      Objection.   Re le vance.

25                     THE COURT:     That's sustained.

                                                    APPENDIX 0180
               Julia M. Rangel, 314th Court Report er
                           713 - 222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 26 of 34
                                                                             25




 1          Q     (By Mr. Phan) On the day when the deputy

 2    came to the residence, did you make an effort to try

 3    to meet with the deputy when they tried to get the

 4    children from the residence?

 5                     MR. NGUYEN:     Objection.     Asked and answered.

 6                     THE COURT:     That 1 s sustained.    Let's move

 7    along to something new.

 8                     MR. PHAN:     The respondent would like to

 9    introduce into evidence two letters from respondent Mr. Vu.

10   The letter was e-mailed to the county attorney along with

11   the caseworker and her supervisor apologizing for the

12   incident and also explaining what happened.            Do you

13   recognize that to be a copy of the e-mail you receive?

14                     MR. NGUYEN:     I have no objections to this,

15   Judge.

16                     THE COURT:     All right.

17                     MR. CRAIG:     No objection.

18                     THE COURT:     Uh-huh.

19                     MR. NA:     No objection, Judge.

20                     MR. PHAN:     And the respondent would also like

21   to introduce evidence a parent petition, another letter

22   included by Mr. Vu explaining his version of event.

23                     MR. NGUYEN:     I have no objection to this

24   either.     I've seen this.     Why don't you mark these.

25                     MR. PHAN:     Okay.


                                                    APPENDIX
                Julia M. Rangel, 314th Court Reporter                 0181
                            713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 27 of 34
                                                                            26




 1                      MR. NGUYEN:    As Respondent Father 1 and 2.

 2           Q     (By Mr. Phan) Did you ever hit the

 3    children?

 4           A     No, sir.   I never hit my children.

 5           Q     The caseworker that went to talk to your children,

 6    they told caseworker that you did hit your children several

 7    times.

 8           A     Hitting meaning that in the course of training my

 9    kids

10                      MR. NGUYEN:    Objection.    Nonresponsive.     I

11   didn't hear a question.

12           A     I disciplined

13                      MR. NGUYEN:    Just ask a question.

14           Q     (By Mr. Phan) How do you explain that your

15   children say with the caseworker you did hit them

16   several times?

17           A     Hitting them in the course of disciplining them.

18   Several time, they, they don't do their homework when I was

19   at work.      So when I came home I found out.       I'd told them

20   continue do their homework.        And I even make them log in a

21   daily log what exactly they do.        Because I know that

22   sometime they get carried away and they just play all days

23   at home, watch video.       So therefore,   I want to put them on

24   the right track so they can continue their study.            But

25   hitting, meaning disciplining, not to abuse the kids.


                                                     APPENDIX 0182
                 Julia M. Rangel, 314th Court Reporter
                             713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 28 of 34
                                                                                27




     1        Q     Okay.

 2            A     Hitting, like maybe like touching them or not to

 3       abuse them, sir.

 4            Q     And when was the last time that you punished your

 5       children that way?

 6            A     I don't remember because I never try to do that so

 7       I just don't do that.

 8            Q     Okay.     And did your wife object to that teaching,

 9       that type punishment or disagree with it?

10            A     Several times, my wife say, well I make the kids

11       study too much, too hard.        And I     change, you know, I take

12       them out to places and do different things, you know, normal

13       activities.    But my expectations that they need to complete

14       their daily homework for -- before they can go outside the

15       house and play .     And I even set up basketball court --

16                          MR. NGUYEN:    Objection to the narrative,

17       Judge.

18                          THE COURT:    Yeah .     Just answer the question

19       asked.

20            A     Yes.

21            Q     (By Mr. Phan) As a result of your teaching

22       or punishment, do you feel that your children make

23       improvement in their behavior or their school

24       performance?

25            A    Oh yes .    Absolutely.         Like I told Shayolonda in


                                                      APPENDIX
                  Julia M. Rangel, 314th Court Reporter                  0183
                              713-222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 29 of 34
                                                                                 28




 1   the e-mail, they're the fastest typist in the whole school .

 2   They got straight A 's, report card , th ey in the gift and

 3   talented programs .        They do gift a nd talent shows .      There 's

 4   no other kids can do what they can do.             They can --

 5                         MR . NGUYEN:     Objection to the narrative ,

 6   Judge.

 7                         MR . PHAN:     Well the client trying to share

 8   the teaching.

 9                         THE COURT :     I know what he was trying to say .

10   He's trying to say how wonderful he is .            He needs to confine

11   himself to the answer to the question that you asked him.

12         Q       (By Mr. Phan) Just answer my question .

13                         THE COURT :     Let's try it again.

14         Q       (By Mr . Phan) Did you notice any

15   improvement in your children behavior or school

16   performance?

17         A      Yes .     They improve -- their academic is above

18   average .

19         Q      Okay .

20         A      Yes .

21         Q      Okay .     And who is -- do you and your wife share

22   the responsibility of teaching the children , disciplining

23   them or just mainly you?

24         A      It's just me.

25         Q      Why's that?


                                                    APPENDIX
                 Julia M. Rangel, 314th Court Reporter                 0184
                             713-222 - 4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 30 of 34
                                                                                29




 1         A     Because my wife , she never graduate hi g h school

 2   and she doesn ' t speak English .         I am the onl y one

 3   responsible for kids' academic study .

 4         Q     Do both you have a full time job?

 5         A     Ye s , we do.

 6         Q     Okay.

 7                        MR . PHAN :   No further question , Your Honor.

 8                     C R O S S        E X AM I N A T I 0 N

 9   BY MR . NGUYEN:

10         Q     So how long have you and - - how long ha ve you and

11   the mother been married?

12         A     Since 2001 .       Just right before September 11.

13         Q     Okay .     And you 're aware of the allegat i ons of

14   domestic violence between you and your wi fe?

15         A     Yes , s ir.     I am aware of that .

16         Q     Do you d ispute that?

17         A     No , I don' t dispute that .

18                        MR . PHAN :   Objection .   Too genera l.     Too

19   vague .

20                        THE COURT:     Your object i on ' s over r uled .

21                        MR . PHAN :   The state or the mothe r herself.

22                        THE COURT:     Your objection' s overruled .

23         Q      (By Mr. Nguyen) Okay .        You admi t there has

24   been domestic violence in the house, correct?

25         A     Yes, sir , between me and my wife.            Not me and the

                                                     APPENDIX 0185
               Jul i a M. Range l, 314th Court Reporter
                             71 3- 222 - 4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 31 of 34
                                                                                   30




 1    kids .

 2             Q    Okay.      But you 're aware the kids are i n the home

 3   with you, right?

 4             A    That's correct.

 5             Q    And even with Mr. Mitchell in the home or whoever

 6   else l iving in the home , do any of them step i n t o stop the

 7   domestic violence between you two?

 8             A    No .     Mr . Mitchell only l ives there for only two

 9   months.       And du rin g that time, there ' s been no vio le nce.       It

10   jus t normal family

11                           MR. NGU YEN:   Objection.   Nonresponsive.

12                           THE   COURT:   Just answer the question that he

13   asked you.

14             Q     (By Mr . Nguyen ) Okay .    At any time , have

15   you ever c hoked your wife in front of t he kids?

16             A    Yes, I did.

17             Q    You did?

18             A     I   try to choke her but I didn ' t mean to because       I

19   was mad .

20             Q    Okay .     So -- and you're aware t hat     01111111 got
21   into a fight at school, c orrect?            Yes or no .

22             A    Not in a fig ht at school .

23             Q    Was he not suspended from school for choki ng

24   anothe r child?

25             A    Yes, he di d.

                                                       APPENDIX 0186
                   Juli a M. Rangel, 314th Court Reporter
                                713-2 22-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 32 of 34
                                                                                       31




 1         Q     Were you aware that he also stated that he learned

 2   that from y o u?

 3         A     I don't know that .

 4         Q     Okay .

 5                        MR . CRAIG:      Pass the wi tness .

 6                        THE COURT:       Questions?

 7                        MR . NA :    No questions .

 8                        MR . CRAIG:      No questions , You r Honor .

 9                        MR . SPJUT:      No questions .

10                        THE COURT :      Next witness.

11                        MR . CRAIG:      No witnes s .

12                        MR . NGUYEN :     No , Your Hono r .

13                        THE COURT:       Anybody else?

14                        MR . NGUYEN:      No, J u dge .

15                        MR. PHAN :      No, Your Honor .

16                        THE COURT :      Okay .   Are we done?

17                        MR . NGUYEN :     Yes, Judge .

18                        THE COURT :      All right then.        T . D. F.P . S. is

19   gonna be named temporary managing conservator.                    Current

20   placement ' s approved.          Now as to -- you ' re gonna have to

21   work out visitation and things like that.                   I ' m not gonna get

22   involved in that .        We ' ll have a -- let ' s see .

23                        MR. NGUYEN :      Status hearing Augus t 18th,

24   Judge .

25                        THE COURT:       The next hearing we have is


                                                     APPENDIX
               Julia M. Range l, 3 1 4th Court Reporter                        0187
                           713-222 - 4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 33 of 34
                                                                            32




 1   August 18th .

 2                     MR. CRAIG:      Your Honor, may I ask a question?

 3                     THE COURT:      Yeah.

 4                     MR. CRAIG:      In the event the mom's new

 5   residence where she goes , if that ' s safe and stable, would

 6   it be pe rmis s ible for me to go out there

 7                     THE COURT:      Oh yeah .

 8                     MR . CRAIG:        consult with the agency and

 9   then move the children without coming back to court?

10                     THE COURT:      Sure.

11                     MR . CRAI G:    Thank you .

12                     THE COURT :     We'd have to

13                     MR . NGUYEN :    Call a special status .

14                     THE COURT :     -- do something about visitation .

15   Make visitati on at a different site.

16                     MR . NGUYEN :    Yes , sir.

17                     THE COURT :     Okay .

18                     MR . NGUYEN:     Not at CPS office?

19                     THE COURT:      Well I'm saying, not at the home .

20                     MR . NGUYEN:     Yes .   Absolutely .

21                     MR . CRAIG :    Thank you , Judge .

22                     MR. NGUYEN:      Thank you , Judge .    Appreciate

23   it .

24

25

                                                   APPENDIX 0188
               Julia M. Rangel , 314th Court Reporter
                           713 - 222-4910
Case 4:17-cv-02818 Document 38-22 Filed on 01/16/19 in TXSD Page 34 of 34
                                                                             33




     1   THE STATE OF TEXAS

     2   COUNTY OF HARRIS

     3                  I, Julia M. Rangel, Official Court Reporter in and

     4   for the 314th District Court of Harris County, State of

     5   Texas, do hereby certify that the foregoing contains a true

     6   and correct transcription of all portions of evidence and

     7   other proceedings requested in writing by counsel for the

     8   parties to be included in this volume of the Reporter's

     9   Record, in the above-styled and numbered cause, all of which

10       occurred in open court or in chambers and were reported by

11       me.

12                  I further certify that this Reporter's Record of

13       the proceedings truly and correctly reflects the exhibits,

14       if any, admitted, tendered in an offer of proof or offered

15       into evidence.

16                  WITNESS MY OFFICIAL HAND this the 30th day of

17       July, 20 15.

18
                                         JULIA M. RANGEL, Texas CSR 6412
19                                       Expiration Date: 12/31 / 16
                                         314th Official Court Reporter
20                                       Harris County, Texas
                                         1200 Congress, 5th Floor
21                                       Houston, Texas 77002
                                         713-222-4910
22

23

24

25


                                                     APPENDIX
                 Julia M. Rangel, 314th Court Reporter                0189
                             713-222-4910
